Citation Nr: 1129618	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2009, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  Also on file is a transcript from a hearing held at the RO in August 2005.

This case was previously before the Board in March 2010 at which time the service connection claim for a seizure disorder was remanded.  A review of the file reflects that there has been substantial compliance with the actions requested in those Remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).


FINDING OF FACT

The evidence of record does not indicate that the Veteran's currently diagnosed seizure disorder is etiologically related to his period of active military service, to include presumptively.


CONCLUSION OF LAW

The criteria for the grant of service connection for a seizure disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to the service connection claim for a seizure disorder in a letter dated in April 2004, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in a March 2006 letter issued subsequent to the initial adjudication of the claim in an April 2004 rating decision.  Subsequent adjudication of the claim on appeal was undertaken in a Supplemental Statements of the Case (SOC) issued in July 2007 and April 2011, curing any notice defect in this regard with respect to timing.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue which is ready for appellate consideration.  The Veteran's service treatment records (STRs) and post-service VA treatment records were obtained.  Pursuant to a Board remand issued in March 2010, the Veteran was afforded a VA examination in August 2010 in connection with the service connection claim for a seizure disorder currently on appeal and the file includes contentions and statements of the Veteran and his representative.  In addition, records and a decision from the Social Security Administration have been obtained for the record.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of that claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In April 2004, the Veteran filed a service connection claim for seizures.  At that time, he also gave a history of exposure to asbestos in service.  The DD 214 Form indicates that he served with the United States Army with primary specialties listed as utilities equipment and power generation equipment repairer.

The Veteran's available STRs are negative for any reference to asbestos exposure or for any complaints, findings, treatment or diagnoses relating to seizures, syncope, or episodes of blacking-out.  

In September 2001, the Veteran was seen on an emergent basis at a private medical center (ERMC) with complaints of having a seizure, passing out, and sustaining a laceration over the left eyebrow.  It was noted that the Veteran's last seizure had been two weeks previously.  The assessments included a seizure disorder, hypertension and alcohol abuse.  

In October 2001, the Veteran was seen by a private neurologist (Dr. K.).  He reported having episodes of blacking-out since his early 20's, averaging 3 to 4 times a week.  It was noted that nobody had actually witnessed his tonic/clonic convulsions.  Complex partial seizures were diagnosed, which were not believed to be suggestive of juvenile myoclonic epilepsy.  

A private radiology report of November 2001 reflects that an MRI study of the brain revealed left maxillary sinusitis and a polyp in the left maxillary sinus, but that it was otherwise normal.

VA records dated from 2002 forward reflect that the Veteran's diagnosed medical conditions included a seizure disorder.  An entry dated in March 2002 documents a diagnosis of seizure disorder and the Veteran's reports that he had not experienced any seizures since taking Dilantin.  A July 2002 CT scan of the head was normal.  An August 2002 record indicated that the Veteran had a seizure and fell from a porch, injuring his right shoulder.  In September 2002, the Veteran was seen for a follow-up for seizures and high blood pressure.  At that time, he reported that his last seizure had been in mid-August 2002.  VA records dated from March 2003 to November 2004 do not indicate that there had been any seizure episodes and reflect that a history of a seizure disorder was diagnosed.   

The file contains a decision of the SSA dated in September 2003, which reflects that the Veteran was determined to be disabled from August 2001, due to a primary diagnosis of disorders of the back, with a secondary diagnosis of essential hypertension.  Complex partial seizures were also identified as factor impacting his employability.  The evidence supporting that decision includes an EEG report of April 2003 which revealed no electrophysiological evidence of epileptiform activity or persistent focal abnormality.  It was explained that absence of epileptiform activity on an EEG did not rule out the possibility of an underlying tendency toward seizures.  Also on file is a neurological examination conducted by Dr. W. in April 2003.  The Veteran gave a 20-year history of black-out episodes, initially described as mild and becoming progressively more serious.  Diagnoses of syncope and hypertension were made.  Dr. W. explained that the lack of eyewitness accounts of an event impacted the accuracy of the diagnosis of seizures.  It was explained that seizures were a cause of syncope and as the Veteran described muscle pain and tiredness after an episode, this was suggestive of seizures (convulsive).   

In a statement provided in January 2005, the Veteran indicated that his initial job in the military was involved with heating and cooling services and was then changed to utility equipment repairman.  He stated that that he sustained asbestos exposure in service which he believes caused his seizure disorder.  

The Veteran provided testimony at a hearing held at the RO in August 2005.  He indicated that he first filed a claim for seizures after having three of them in 2002 or 2003, or so.  He stated that he did not know what a seizure was while in service, but had episodes of blacking out which occurred when he wore a chemical suit, which was described as very hot.  He stated that he did not seek treatment for any such episodes during service and indicated that seizures were first diagnosed by VA around 2001 to 2002.  

VA records include a January 2006 entry indicated that the Veteran had not had any seizures, but was having night sweats.  A July 2006 record noted that the Veteran had experienced a seizure episode during the previous month, when he was noncompliant with seizure medications on that day.  The Veteran had complaints of seizures getting worse.  In June 2007, an assessment of seizure disorder, stable with present medications, was made.

In a statement provided in February 2006, the Veteran indicated poor circulation caused by wearing "bloussing rubbers" on his uniforms contributed to his claimed seizure disorder.  In a statement provided in July 2007, he reported that he began having seizures while stationed at Fort Devens, Massachusetts.

The Veteran provided testimony at a Board video conference hearing held in December 2009.  He stated that during service he had episodes of blacking out, described as a seizure problem, which occurred mostly in the summertime and while wearing special equipment, described as a chemical suit.  It was estimated that three to four such seizures occurred during service.  He indicated that heavy sweating preceded these episodes and mentioned that he did not seek treatment for these episodes during service, because he did not know what they were.  He further explained that he did not report this condition on separation, as his ETS date arrived too fast for him to undergo a physical examination.  The Veteran also stated that he first sought post-service treatment for a seizure disorder in 2000, when he blacked-out, fell, and injured his neck.  At that time, he was placed on medication for seizures.   

In March 2010, the Board remanded the service connection claim for seizures for additional evidentiary development, to include scheduling a VA examination.  

The file contains a VA examination report of August 2010, reflecting that the claims file was reviewed.  The Veteran reported that during service, he suffered from multiple blackout spells after becoming overheated, but never sought treatment in service.  The history indicated that in 2001, the Veteran reported that he was experiencing increasing blackout spells and was seen by a private neurologist, at which time Dilantin was prescribed (Dr. K.).  The Veteran indicated that since that time, he continued to have seizures, most recently occurring in April 2010.  He described two types of episodes, some occurring at night accompanied by symptoms of bowel/bladder incontinence, and psychomotor seizures.  MRI studies and lab work were normal.  Partial complex seizures were diagnosed.  The examiner observed that there were no STRs which revealed evidence of a syncopal episode, blackout spells, or seizures during service.  It was noted that the earliest evidence of and treatment for seizures occurred in 2001, about 12 years post-service.  At that time complex seizures were diagnosed and Dilantin was prescribed.  The examiner indicated that he was unable to create a link between the Veteran's subjective symptoms during service and a currently diagnosed seizure disorder and opined that the current seizure disorder was not caused by or the result of active service or any activity/incident therein.

Analysis

The Veteran maintains that service connection is warranted for a seizure disorder, based on reports of having episodic blackouts in service and post-service.  In the alternative, he has made general contentions to the effect that this condition is due to asbestos exposure in service or due to poor circulation caused by wearing "bloussing rubbers" on his uniforms during service.

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including epilepsies, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive e and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

With respect to Hickson element (1), evidence of a currently manifested seizure disorder has been presented.  Specifically, upon VA examination conducted in 2010, a diagnosis of complex partial seizures was made.

With regard to Hickson element (2), service incurrence, the STRs are entirely negative for complaints, findings, treatment or a diagnosis of syncopal episodes, blackout spells, or seizures during service or the first post-service year.  

The Veteran has provided lay statements to the effect that he experienced episodes of blacking out during service.  A brief review of the history reveals that the Veteran reports having several episodes of blacking out during service, explaining that this occurred during summertime and while he was wearing a chemical suit.  The Veteran has characterized such episodes as "seizures" and has indicated that he was never actually treated for these episodes during service (Board 2009 hearing transcript p. 4).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, it is within the Veteran's competency to report the occurrence of episodes of blacking out during service and there is no reason to question the credibility of the Veteran's account.  The Veteran also provided testimony in both 2005 and 2009 to the effect that these episodes occurred during heat and while wearing special equipment.  The Board notes the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., as in this case, proving information relating to the circumstances, such as temperature and type of clothing/equipment worn, under which he was experiencing the blackouts.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, to the extent that the Veteran has described having a seizure problem during service (2009 testimony), the Veteran is not competent to draw such a conclusion.  In this regard, neither the lay or clinical evidence indicates that the Veteran ever actually had a seizure in service.  Moreover, as will be explained again below it, is beyond the Veteran's competency, as a lay person, to ascribe symptoms of blacking-out which manifested in service, to a specific underlying disorder, identified here as seizures.  In this case, the evidence contains specific testimony provided by the Veteran in 2005 and 2009 to the effect that he did not know what a seizure was while in service, but was aware that he had episodes of blacking out.  Accordingly, while the Veteran is certainly competent to relate his symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Hence, his lay assertions to the effect that he had a seizure disorder in service lack competency and are of no probative value.

A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, clinical evidence reflects that it was not until 2001, 12 years after the Veteran's period of active service that a seizure disorder was initially treated and diagnosed.  As such service connection on a presumptive basis is not warranted.

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In this case, the clinical evidence does not reflect continuity or chronicity of symptomatology since service.  The Veteran himself has maintained that he experienced episodic black-outs in service and again from 2001 forward.  However, he has not specifically acknowledged or described having any such symptomatology between 1989 and 2000.  With regard to the long evidentiary gap between active service and the earliest post-service clinical findings involving a seizure disorder, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology of the back is itself evidence which tends to show that the condition has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Accordingly, chronicity and continuity of symptomatology since service is not established by the lay or clinical evidence.  38 C.F.R. § 3.303(b) (2010).

The critical issue in this case is whether the Veteran's currently manifested seizure disorder is related to any incident of service, to include episodic black-outs which occurred therein.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

With respect to the claimed seizure disorder, essentially there has been no competent evidence or opinion presented for the record which establishes an etiological relationship between any currently diagnosed seizure disorder and service.  When examined by VA in 2010, the examiner noted and considered the Veteran's history of having multiple blackout spells during service after becoming overheated and observed that there were no STRs which revealed evidence of a syncopal episode, blackout spells, or seizures during service.  It was noted that the earliest evidence of and treatment for seizures occurred in 2001, about 12 years post-service.  The examiner indicated that he was unable to create a link between the Veteran's subjective symptoms during service and a currently diagnosed seizure disorder and opined that the current seizure disorder was not caused by or the result of active service or any activity/incident therein.  As the conclusion made by the VA examiner in 2010 was based on review of the Veteran's lay and medical history, as well on clinical findings shown upon examination, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut the 2010 opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran himself has maintained and opined that his currently claimed seizure disorder is service-related, to include as related to asbestos exposure in service. 

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  However, in this case, as the Veteran does not have any of the aforementioned conditions commonly associated with asbestos exposure, nor is there any actual evidence of asbestos exposure in service, any failure to follow these procedures is at best harmless error.

The Veteran's DD 214 Form indicates that he served in the Army from June 1977 to February 1988 as utilities equipment repairer and power generation equipment repairer.  Available STRs do not in any way establish or even suggest that he was exposed to asbestos as a part of his duties.  Furthermore, no medical records or other objective documentation dated either in service or at any time post-service references or discusses any reported history of in- service asbestos exposure.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than (remote) history as reported by the veteran).  

Even if the Veteran was exposed to asbestos in service, however, mere exposure to a potentially harmful agent is insufficient for eligibility for VA disability benefits.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between the current disability and exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999).

Aside from the Veteran's own unsubstantiated contentions regarding asbestos exposure in service and a contended etiological relationship between such claimed exposure and a currently claimed seizure disorder, there is no evidence of record supporting this theory of entitlement.  In this case, there is no credible evidence of record establishing or even suggesting that the claimed seizure disorder, the symptoms of which did not initially appear until more than a decade after service, is in any way etiologically related to service, by virtue of claimed asbestos exposure sustained in service, or otherwise.  The Veteran's assertions and testimony alone are not competent to provide the required nexus evidence in this case and no medical professional has provided any indication of an etiological relationship between the Veteran's claimed seizure disorder and his military service.  Although he is competent to report his current symptoms of black-outs and seizures, he is not competent to also attribute these manifestations to his military service, particularly in light of the fact that there is no actual evidence of asbestos exposure in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

As a more general matter, the Veteran has not demonstrated that he has any expertise to render a nexus opinion.  As such his general assertion and opinion as to the service-related etiology of the claimed seizure disorder, to include as related to blackouts reportedly sustained in service or to poor circulation caused by wearing "bloussing rubbers" on his uniforms, is not consistent with the objective evidence of record, which does not even suggest service-related etiology of the currently manifested seizure disorder or continuity and/or chronicity of symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his contentions regarding etiology of the claimed seizure disorder are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Overall, the evidence is not in relative equipoise, and the most probative evidence of record addressing the etiology and onset of the Veteran's claimed seizure disorder, a VA opinion offered in 2010, weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The benefit sought on appeal is therefore denied.

ORDER

Entitlement to service connection for a seizure disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


